DETAILED ACTION
	This is a Notice of Allowance for application 16/541,951. Receipt of the RCE, amendments, and arguments filed on 05/05/2021 is acknowledged.
Claims 1-6, 8, 9, 18-21, 31-40, and 42 are pending.
Claims 7, 10-17, 22-30, and 41 are cancelled.
Claims 1-6, 8, 9, 18-21, 31-40, and 42 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/05/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Curtiss Dosier on 06/01/2021.


Cancel claims 7 and 41;

Amend line 10 of claim 18 to define --with the wall, wherein [[the]] a wall--.

Response to Amendment
Applicant’s amendments to the claims overcome the claim objection and 35 U.S.C. 112(b) rejection of the previous Office Action. Therefore, the claim objection and 35 U.S.C. 112(b) rejection of the previous Office Action are withdrawn.

Allowable Subject Matter
Claims 1-6, 8, 9, 18-21, 31-40, and 42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed on 04/02/2021 are persuasive. The Trim-tex NPL is configured to be used with Cemco FAS Track 1000 elements positioned between the wall and overhead structure, where such a track comprises of the fire-blocking materials that extend between the overhead structure and thus the use of a fire-blocking material, as taught in Stahl et al. (U.S. Publication 2018/0171646), would be redundant, where the gasket is also configured to act as such a fire and smoke blocker as well. 
Pilz (U.S. Publication 2017/0234004) discloses multiple fire-blocking elements that can be used between an overhead structure of a building and a wall/partition comprising of drywall panels. Figure 53 depicts the use of an L-shaped profile with a 
Similarly, figures 60 and 62 of Pilz disclose L-shaped profiles which comprise of fire-blocking material #1510 on an upper surface of the second leg #1502. However, the gasket #1528 is extended from the free end #1514 of the second leg and thus cannot be considered positioned between the fire-blocking material and the first leg #1508 nor can the gasket #1528 be considered a kickout as it is rounded and thus does not comprise of a free end that extends away from the first leg as defined in claim 18. Furthermore, the gasket is positioned at the free end of the second leg in order to provide a seal between the intersecting walls and is used in place of a bottom fire-blocking strip #1510 and thus it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if the gasket #1528 were moved to be in between the upper strip #1510 and the first leg. Moreover, the gasket #1528 could not be interpreted as the fire-blocking material of the claimed invention and the strip #1510 be considered the compressible gasket between the fire-blocking material and the first leg, as such a gasket #1528 is not attached to the upper surface of the second leg but instead extends from the free end of the second leg and it would be impermissible hindsight to modify the invention of figure 62 to meet such limitations as defined.
Stahl (U.S. Publication 2015/0368898) discloses a fire-blocking profile comprising of first #14 and second #12 legs and a gasket #66 extending upwardly from the second leg. A fire blocking material #44 can be considered attached to the interior surface of the second leg. Multiple cited prior art references teach such fire blocking materials can be formed out of separate strips of materials, such that the gasket extends between the strip and the first leg. Furthermore, Pilz discloses such profiles can be constructed so as to be L-shaped instead of U-shaped. However, it would be impermissible hindsight as well as render such an invention inoperable for its intended purpose if one were to move the fire-blocking material to the upper surface of the second leg as defined.
As a note, no double patenting exists between the present application and U.S. Patent 10,914,065 as the present invention defines the gasket element is located along the profile between the fire-blocking material strip and the first leg, where the flexible gap portion of U.S. Patent 10,914,065 is not defined in such a manner and it would render such a gap portion inoperable for its intended purpose as the flexible gap portion is to comprise of an outer leg that is to be positioned on the outermost edge of the second leg or to extend vertically and exterior of the first leg in order to properly bound the deflection gap which the blocking element is to be positioned within.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635